—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered on or about February 14, 1997, which, insofar as appealed from as limited by plaintiff’s brief, granted defendants’ motion for summary judgment dismissing plaintiff’s cause of action for breach of contract, unanimously affirmed, without costs.
Accepting the allegations of the complaint, we agree with the IAS Court that defendants’ refinancing of the corporation’s mortgage without plaintiffs consent, in breach of the parties’ shareholders’ agreement requiring such consent, if a wrong, was one committed against the corporation that plaintiff may not assert in his individual capacity. Plaintiffs alleged loss, namely, reduced equity in the property due to the stretching out of repayment of principal, is the corporation’s loss, if any, which is responsible under the shareholders’ agreement for payment of the mortgage (see, Abrams v Donati, 66 NY2d 951, 953). Concur — Wallach, J. P., Tom, Mazzarelli and Saxe, JJ.